Order filed August 28, 2012




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-12-00293-CR
                                     ____________

                     PATRICK LEE CAMPBELL, JR., Appellant

                                              V.

                           THE STATE OF TEXAS, Appellee


                        On Appeal from the 122nd District Court
                               Galveston County, Texas
                           Trial Court Cause No. 10CR3689


                                          ORDER

       This is an appeal from a sentence imposed February 23, 2012. A related case was
previously filed in the Court of Appeals for the First District of Texas under case number

       It is ORDERED that the appeal docketed under this court=s appellate cause number
14-12-00293-CR is transferred to the Court of Appeals for the First District of Texas
pursuant to Local Rule 3.5. 14th Tex. App. (Houston) Loc. R. 3.5. The Clerk of this
Court is directed to transfer all papers filed in the case, and certify all Orders made, to the
Court of Appeals for the First District of Texas.
PER CURIAM